Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND

REAFFIRMATION OF PERFORMANCE UNDERTAKING

This Amendment No. 7 to Fifth Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is entered into as of March 30, 2009, among Dairy
Group Receivables, L.P., a Delaware limited partnership (“Dairy Group”), Dairy
Group Receivables II, L.P., a Delaware limited partnership (“Dairy Group II”),
WhiteWave Receivables, L.P., a Delaware limited partnership (“WhiteWave” and,
together with Dairy Group and Dairy Group II, the “Sellers” and each, a
“Seller”), each of the parties listed on the signature pages hereof as a
Servicer (each, a “Servicer” and collectively, the “Servicers”), each of the
parties listed on the signature pages hereof as a Financial Institution (each, a
“Financial Institution” and collectively, the “Financial Institutions”), each of
the parties listed on the signature pages hereof as a Company (each, a “Company”
and collectively, the “Companies”), JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as Agent (the “Agent”), and Dean
Foods Company, as Provider (“Provider”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Fifth
Amended and Restated Receivables Purchase Agreement, dated as of April 2, 2007,
among the Sellers, the Servicers party thereto, the Financial Institutions, the
Companies and the Agent as amended to the date hereof (the “Receivables Purchase
Agreement”).

R E C I T A L S:

WHEREAS, in connection with the Receivables Purchase Agreement, Provider entered
into each of (i) that certain Third Amended and Restated Performance
Undertaking, dated as of March 30, 2004, in favor of Dairy Group, (ii) that
certain Second Amended and Restated Performance Undertaking, dated as of
March 30, 2004, in favor of Dairy Group II and (iii) that certain National Brand
Group Performance Undertaking, dated as of March 30, 2004, in favor of WhiteWave
(successor to National Brand Group, L.P.) (collectively, the “Performance
Undertakings”);

WHEREAS, SunTrust Bank (“SunTrust”) and Three Pillars Funding (“SunTrust
Company”) have entered into an Assignment Agreement with JPMorgan Chase, Bank,
N.A. (“JPM”), JS Siloed Trust (“JPM Company”), Cooperatieve Centrale Raiffeisen
– Boerenleenbank B.A. “Rabobank International”, New York Branch (“Rabobank”) and
Nieuw Amsterdam Receivables Corporation (“Rabobank Company”), dated the date
hereof (the “Assignment Agreement”), pursuant to which (i) JPM has transferred
and assigned to SunTrust, and SunTrust has taken and assumed, interest in a
portion of JPM’s rights and obligations under the Receivables Purchase Agreement
and the other Transaction Documents, (ii) JPM Company has transferred and
assigned to SunTrust Company, and SunTrust Company has taken and assumed,
interest in a portion of the JPM Company’s rights and obligations under the
Receivables Purchase Agreement and the other Transaction Documents,
(iii) Rabobank has transferred and assigned to SunTrust, and SunTrust has taken
and assumed, interest in a portion of Rabobank’s rights and obligations under
the Receivables Purchase Agreement and the other Transaction



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Documents, and (iv) Rabobank Company has transferred and assigned to SunTrust
Company, and SunTrust Company has taken and assumed, interest in a portion of
the Rabobank Company’s rights and obligations under the Receivables Purchase
Agreement and the other Transaction Documents;

WHEREAS, the Sellers, the Servicers, the Companies, the Financial Institutions
and the Agent desire to amend the Receivables Purchase Agreement and Provider
desires to reaffirm its obligations under the Performance Undertakings, all as
more fully described herein.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment to Receivables Purchase Agreement. Subject to the terms and
conditions set forth herein and upon satisfaction of the conditions precedent
set forth in Section 3 hereof, the Receivables Purchase Agreement is hereby
amended as follows:

(a) Section 1.1(b) of the Receivables Purchase Agreement is hereby amended by
deleting such section in its entirety.

(b) Section 1.1 of the Receivables Purchase Agreement is hereby further amended
by redesignating Section 1.1(c) thereof as Section 1.1(b).

(c) Section 1.2 of the Receivables Purchase Agreement is hereby amended by
deleting in its entirety the phrase “the CL Company or by” where such phrase
appears in clause (iv) of such section.

(d) Section 1.5 of the Receivables Purchase Agreement is hereby amended by
deleting such section in its entirety.

(e) Section 2.2 of the Receivables Purchase Agreement is hereby amended by
amending and restating such section in its entirety to read as follows:

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by each Servicer shall be set
aside and held in trust by such Servicer for the benefit of the Agent and the
Purchasers for the payment of any accrued and unpaid Aggregate Unpaids or for a
Reinvestment as provided in this Section 2.2. If at any time any Collections
and/or Deemed Collections are received by any Servicer prior to the Amortization
Date, (i) such Servicer shall set aside the Termination Percentage (hereinafter
defined) of Collections and/or Deemed Collections evidenced by the Purchaser
Interests of each Terminating Financial Institution and of each Company in a
Terminating Financial Institution’s Purchaser Group, shall set aside Collections
to be used to effect any Aggregate Reduction in accordance with Section 1.3 and
shall set aside amounts necessary to pay Obligations due on the next succeeding
Settlement Date and (ii) each Seller hereby requests and the Purchasers (other
than any Terminating Financial Institutions and, to the extent

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

applicable, any Company in a Terminating Financial Institution’s Purchaser
Group) hereby agree to make, simultaneously with such receipt, a reinvestment
(each a “Reinvestment”) with that portion of the balance of each and every
Collection and Deemed Collection received by any Servicer that is part of any
Purchaser Interest (other than any Purchaser Interests of Terminating Financial
Institutions and, to the extent applicable, of any Company in a Terminating
Financial Institution’s Purchaser Group), such that after giving effect to such
Reinvestment, the amount of Capital of such Purchaser Interest immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of
Capital immediately prior to such receipt (but giving effect to any ratable
reduction thereof pursuant to application of an Aggregate Reduction). On each
Settlement Date prior to the occurrence of the Amortization Date, the Servicers
shall remit to the Agent’s or applicable Purchaser’s account the amounts set
aside during the preceding Settlement Period that have not been subject to a
Reinvestment and apply such amounts (if not previously paid in accordance with
Section 2.1) first, to reduce unpaid CP Costs, Yield and other Obligations and
second, to reduce the Capital of all Purchaser Interests of Terminating
Financial Institutions and, to the extent applicable, of each Company in a
Terminating Financial Institution’s Purchaser Group, applied ratably to such
Terminating Financial Institution and each such Company according to its
respective Termination Percentage. If such Capital, CP Costs, Yield and other
Obligations shall be reduced to zero, any additional Collections received by any
Servicer (i) if applicable, shall be remitted to the Agent’s or applicable
Purchaser’s account to the extent required to fund any Aggregate Reduction on
such Settlement Date and (ii) any balance remaining thereafter shall be remitted
from such Servicer to the Sellers on such Settlement Date. Such Servicer shall
use its reasonable best efforts to remit all deposit amounts to the Agent’s or
applicable Purchaser’s account no later than 12:00 noon (Chicago time) on such
Settlement Date. Any such amounts not received by Agent or the applicable
Purchaser by 1:00 pm (Chicago time) shall be deemed to be received on the next
succeeding Business Day. Each Terminating Financial Institution and each Company
in such Terminating Financial Institution’s Purchaser Group shall be allocated a
ratable portion of Collections from its Termination Date until, with respect to
a Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and, with respect to a related Company
(i) if any Related Financial Institution with respect to such Company continues
to exist, the Capital of such Company is equal to the Company Purchase Limit (as
reduced pursuant to Section 4.6(a)) of such Company or (ii) if there are no
Related Financial Institutions with respect to such Company, the Capital of such
Company shall be paid in full. The applicable ratable portion shall be
calculated, with respect to any Terminating Financial Institution or applicable
Company, on the Termination Date of each Terminating Financial Institution or
applicable Company as a percentage equal to (i) the Capital of such Terminating
Financial Institution or applicable Company outstanding on its Termination Date,
divided by (ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”). Each Terminating Financial Institution’s and

 

3



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

applicable Company’s Termination Percentage shall remain constant prior to the
Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Terminating Financial Institution’s
and each applicable Company’s Capital shall be reduced ratably with all
Financial Institutions and Companies in accordance with Section 2.3.

(f) Section 2.4 of the Receivables Purchase Agreement is hereby amended by
deleting in its entirety the phrase “and the Term-out Period Advances” where
such phrase appears at the end of the fourth paragraph of such section.

(g) Section 2.8 of the Receivables Purchase Agreement is hereby amended by
deleting such section in its entirety.

(h) Section 3.1 of the Receivables Purchase Agreement is hereby amended by
deleting in its entirety the phrase “the CL Company and each Purchaser Interest
of” where such phrase appears in the third sentence of such section.

(i) Section 3.2 of the Receivables Purchase Agreement is hereby amended by
amending and restating such section in its entirety to read as follows:

Section 3.2 CP Costs Payments. On each Settlement Date, the Sellers shall pay to
the applicable Company an aggregate amount equal to all accrued and unpaid CP
Costs in respect of the Capital associated with all Purchaser Interests of such
Company due and payable on such Settlement Date.

(j) Section 3.4(a) of the Receivables Purchase Agreement is hereby amended by
deleting in its entirety the last sentence of such section that states: “In the
case of Purchaser Interests of the CL Company, the Administrative Seller shall,
with consultation from, and approval by, the CL Company (such approval not to be
unreasonably withheld), from time to time request CP (Tranche) Accrual Periods
for the Purchaser Interests of the CL Company.”

(k) Section 4.1 of the Receivables Purchase Agreement is hereby amended by
deleting in its entirety the second sentence of such section that states: “Each
Term-out Period Advance shall accrue Yield for each day during its Tranche
Period at either the Term-out Period Advance Rate or the Alternate Base Rate in
accordance with the terms hereof.”

(l) Section 4.2 of the Receivables Purchase Agreement is hereby amended by
(i) deleting in its entirety the phrase “and each Term-out Period Advance of the
Nonrenewing Financial Institutions” where such phrase appears therein and
(ii) deleting its entirety the phrase “and Term-out Period Advance” where such
phrase appears therein.

(m) Section 4.3 is hereby amended by amending and restating such section in its
entirety to read as follows:

Section 4.3 Selection and Continuation of Tranche Periods.

(a) In the case of Purchaser Interests of any Financial Institution in the
Purchaser Group of the JPMorgan Company, the Administrative Seller shall (and

 

4



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

following the occurrence and during the continuance of a Potential Amortization
Event or an Amortization Event, shall with consultation from, and approval by,
the applicable Financial Institution), from time to time request Tranche Periods
for the Purchaser Interests of such Financial Institutions. In the case of
Purchaser Interests of any Financial Institution in the Purchaser Group of any
Company other than the JPMorgan Company, the Administrative Seller shall, with
consultation from, and approval by, the applicable Financial Institution (such
approval not to be unreasonably withheld), from time to time request Tranche
Periods for the Purchaser Interests of such Financial Institution.
Notwithstanding the foregoing provisions of this subsection (a), if at any time
the Financial Institutions shall have a Purchaser Interest, the Administrative
Seller shall always request Tranche Periods such that at least one Tranche
Period shall end on the date specified in clause (A) of the definition of
Settlement Date.

(b) The Administrative Seller or the applicable Financial Institution, upon
notice to and consent by the other received at least three (3) Business Days
prior to the end of a Tranche Period (the “Terminating Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating Tranche:
(i) divide any such Purchaser Interest into multiple Purchaser Interests,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche or (iii) combine any such Purchaser Interest with a new
Purchaser Interest to be purchased on the day such Terminating Tranche ends,
provided, that in no event may a Purchaser Interest of any Purchasers be
combined with a Purchaser Interest of any other Purchaser.

(n) Section 4.4 is hereby amended by amending and restating such section in its
entirety to read as follows:

Section 4.4 Financial Institution Discount Rates. The Administrative Seller may
select the LIBO Rate or the Alternate Base Rate for each Purchaser Interest of
the Financial Institutions. The Administrative Seller shall: (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternate Base Rate is being requested as a
new Discount Rate, give the applicable Financial Institution irrevocable notice
of the new Discount Rate for the Purchaser Interest associated with such
Terminating Tranche. The Administrative Seller shall use its reasonable best
efforts to give such notice such that the applicable Financial Institution
receives it no later than 12:00 noon (Chicago time) on the day such request is
being made. Any such request not received by the applicable Financial
Institution by 1:00 pm (Chicago time) shall be deemed to be received on the next
succeeding Business Day. Until the Administrative Seller gives notice to the
applicable Financial Institution of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions

 

5



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

hereof (or transferred to, or funded by, any Funding Source pursuant to any
Funding Agreement or to or by any other Person) shall be the Alternate Base
Rate.

(o) Section 4.5 is hereby amended by amending and restating such section in its
entirety to read as follows:

Section 4.5 Suspension of the LIBO Rate.

(a) If any Financial Institution notifies the Agent that it has determined that
funding its Pro Rata Share of the Purchaser Interests of the Financial
Institutions in such Financial Institution’s Purchaser Group at the LIBO Rate
would violate any applicable law, rule, regulation or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Purchaser
Interests at the LIBO Rate are not available or (ii) the LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
the LIBO Rate, then the Agent shall suspend the availability of the LIBO Rate
for the Financial Institutions in such Financial Institution’s Purchaser Group
and require Seller to select the Alternate Base Rate for any Purchaser Interest
funded by the Financial Institutions in such Financial Institution’s Purchaser
Group accruing Yield at the LIBO Rate.

(b) If less than all of the Financial Institutions in such Financial
Institution’s Purchaser Group give a notice to the Agent pursuant to
Section 4.5(a), each Financial Institution which gave such a notice shall be
obliged, at the request of the Administrative Seller, the Company in such
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (i) another Financial Institution in such
Financial Institution’s Purchaser Group or (ii) another funding entity nominated
by the Administrative Seller or the Agent that is acceptable to the Company in
such Financial Institution’s Purchaser Group and willing to participate in this
Agreement through the Liquidity Termination Date in the place of such notifying
Financial Institution; provided that (i) the notifying Financial Institution
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such notifying Financial Institution’s Pro Rata Share of the Capital
and Yield owing to all of the Financial Institutions in such Financial
Institution’s Purchaser Group and all accrued but unpaid fees and other costs
and expenses payable in respect of its Pro Rata Share of the Purchaser Interests
of the Financial Institutions in such Financial Institution’s Purchaser Group,
and (ii) the replacement Financial Institution otherwise satisfies the
requirements of Section 12.1(b).

 

6



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(p) Section 4.6 of the Receivables Purchase Agreement is hereby amended by
amending and restating such section in its entirety to read as follows:

Section 4.6 Extension of Liquidity Termination Date.

(a) The Administrative Seller may request one or more 364-day extensions of the
Liquidity Termination Date then in effect by giving written notice of such
request to the Agent (each such notice an “Extension Notice”) at least 90 days
prior to the Liquidity Termination Date then in effect. After the Agent’s
receipt of any Extension Notice, the Agent shall promptly advise each Financial
Institution of such Extension Notice. Each Financial Institution may, in its
sole discretion, by a written irrevocable notice (a “Consent Notice”) given to
the Agent on or prior to the 30th day prior to the Liquidity Termination Date
then in effect (such period from the date of the Extension Notice to such 30th
day being referred to herein as the “Consent Period”), consent to such extension
of such Liquidity Termination Date; provided, however, that such extension shall
not be effective with respect to a Financial Institution if such Financial
Institution: (i) notifies the Agent during the Consent Period that such
Financial Institution does not wish to consent to such extension or (ii) fails
to respond to the Agent within the Consent Period (each Financial Institution
that does not wish to consent to such extension or fails to respond to the Agent
within the Consent Period is herein referred to as a “Nonrenewing Financial
Institution”). If at the end of the Consent Period, there is no Nonrenewing
Financial Institution then, the Liquidity Termination Date shall be irrevocably
extended until the date that is 364 days after the Liquidity Termination Date
then in effect. If at the end of the Consent Period there is a Nonrenewing
Financial Institution, then unless such Nonrenewing Financial Institution
assigns its rights and obligations hereunder pursuant to Section 4.6(b) (each
such Nonrenewing Financial Institution whose rights and obligations under this
Agreement and the other applicable Transaction Documents are not so assigned is
herein referred to as a “Terminating Financial Institution”), the then existing
Liquidity Termination Date shall be extended for an additional 364 days with
respect to all Financial Institutions other than the Terminating Financial
Institution; provided, however, that (i) the Purchase Limit shall be reduced on
the Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability of each
Terminating Financial Institution and shall thereafter continue to be reduced by
amounts equal to any reduction in the Capital of any Terminating Financial
Institution (after application of Collections pursuant to Sections 2.2 and 2.3),
(ii) the Company Purchase Limit of each Company shall be reduced by the
aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Company’s Purchaser Group and (iii) the Commitment
of each Terminating Financial Institution shall be reduced to zero on the
Termination Date applicable to such Terminating Financial Institution. Upon
reduction to zero of the Capital of all of the Purchaser Interests of a
Terminating Financial Institution (after application of Collections thereto
pursuant to Sections 2.2 and 2.3) all rights and obligations of such Terminating
Financial Institution hereunder shall be terminated and such Terminating
Financial Institution shall no longer be a “Financial Institution”; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to Purchaser Interests held by such Terminating Financial
Institution prior to its termination as a Financial Institution.

 

7



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(b) Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Nonrenewing Financial Institution, one or more of the Financial Institutions
(including any Nonrenewing Financial Institution) may proffer to the Agent and
the Company in such Nonrenewing Financial Institution’s Purchaser Group the
names of one or more institutions meeting the criteria set forth in
Section 12.1(b)(i) that are willing to accept assignments of and assume the
rights and obligations under this Agreement and the other applicable Transaction
Documents of the Nonrenewing Financial Institution. Provided the proffered
name(s) are acceptable to the Agent and the Company in such Nonrenewing
Financial Institution’s Purchaser Group, the Agent shall notify the remaining
Financial Institutions of such fact, and the then existing Liquidity Termination
Date shall be extended for an additional 364 days upon satisfaction of the
conditions for an assignment in accordance with Section 12.1, and the Commitment
of each Nonrenewing Financial Institution shall be reduced to zero.

(c) Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion. In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.6, the Commitment
of each Financial Institution shall be reduced to zero on the Liquidity
Termination Date. Upon reduction to zero of the Commitment of a Financial
Institution and upon reduction to zero of the Capital of all of the Purchaser
Interests of such Financial Institution all rights and obligations of such
Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided, however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.

(q) Section 7.2(d) of the Receivables Purchase Agreement is hereby amended by
deleting in its entirety the phrase “upon or with respect to any Term-out Period
Advance Account or any amounts from time to time on deposit therein or credited
thereto,” where it appears in the first sentence therein.

(r) Section 9.1(c) of the Receivables Purchase Agreement is hereby amended by
amending and restating such section in its entirety to read as follows:

(c) Failure of any Seller to pay any Indebtedness when due or the failure of any
other Seller Party or Provider to pay Indebtedness when due in excess of
$50,000,000 or the default by any Seller Party or Provider in the performance of
any term, provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity or any such Indebtedness of any Seller
Party or Provider shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

 

8



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(s) Section 9.2(a) of the Receivables Purchase Agreement is hereby amended by
(i) deleting in its entirety the text “(a)” where it appears at the beginning of
such section and (ii) inserting the phrase “whereupon such Financial Institution
shall be deemed to be a “Terminating Financial Institution” for all purposes
hereof,” after the phrase “may terminate its Commitment hereunder,” where such
phrase appears in clause (B) therein.

(t) Section 9.2(b) of the Receivables Purchase Agreement is hereby amended by
deleting such section in its entirety.

(u) Section 10.2 of the Receivables Purchase Agreement is hereby amended by
inserting the phrase “, after March 30, 2009 with respect to any Funding Source
relating to the SunTrust Company,” immediately after the phrase “after
November 20, 2003 with respect to any Funding Source relating to the Rabo
Company.”

(v) Section 12.1(c) of the Receivables Purchase Agreement is hereby amended by
(i) deleting in its entirety the phrase “, Term-out Period Advances” where such
phrase appears therein, (ii) deleting in its entirety the phrase “or the
Term-out Period Advances” where such phrase appears therein and (iii) deleting
in its entirety the phrase “Facility Termination Date” and replacing it with the
phrase “Liquidity Termination Date.”

(w) Section 14.1 of the Receivables Purchase Agreement is hereby amended by
(i) inserting the phrase “, the SunTrust Company” immediately after the phrase
“the commercial paper notes of the Rabo Company” every time such phrase appears
therein and (ii) amending and restating clause (b)(i) of such section in its
entirety to read as follows:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by any
Seller or any Servicer, (B) reduce the rate or extend the time of payment of
Yield or any CP Costs (or any component of Yield or CP Costs), (C) reduce any
fee payable to the Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Pro Rata Share, any Company’s Pro Rata Share, any
Financial Institution’s Commitment or any Company’s Company Purchase Limit
(other than, to the extent applicable, pursuant to Section 4.6), (E) amend,
modify or waive any provision of the definition of Required Purchasers or this
Section 14.1(b), (F) consent to or permit the assignment or transfer by any
Seller of any of its rights and obligations under this Agreement, (G) change the
definition of “Eligible Receivable,” “Loss Reserve,” “Yield and Servicer
Reserve,” “Default Ratio,” “Delinquency Ratio,” “Dilution Reserve,” or “Dilution
Ratio” or amend or modify Section 9.1(f) or (H) amend or modify any defined term
(or any defined term used directly or indirectly in such defined term) used in
clauses (A) through (G) above in a manner that would circumvent the intention of
the restrictions set forth in such clauses; or

(x) Section 14.5(b) of the Receivables Purchase Agreement is hereby amended by
(i) inserting the phrase “, the SunTrust Company Agent” immediately after the
phrase “financial assets for which JPMorgan, Rabobank” where such phrase appears
in clause (iii) of such section and (ii) inserting the following sentence at the
end of such section:

Notwithstanding any other express or implied agreement to the contrary, the
parties agree and acknowledge that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure,
except to the extent that confidentiality is reasonably necessary to comply with
U.S. federal or state securities laws. For purposes of this paragraph, the terms
“tax treatment” and “tax structure” have the meanings specified in Treasury
Regulation Section 1.6011-4(c).

 

9



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(y) Exhibit I to the Receivables Purchase Agreement is hereby amended as
follows:

(i) by deleting in their entirety the definitions of “Applicable Percentage,”
“Applicable Term-out Period Advance Margin,” “Eligible Investments,”
“Nonrenewing Amount,” “Nonrenewing Financial Institution Reduction,”
“Nonrenewing Financial Institution Reduction Notice,” “Nonrenewing Financial
Institution Termination Date,” “Scheduled Liquidity Termination Date,” “Term-out
Period Account,” “Term-out Period Account Funded Incremental Purchase,”
“Term-out Period Advance,” “Term-out Period Advance Rate,” and “Term-out
Period”;

(ii) by amending the definition of “Aggregate Unpaids” by deleting in its
entirety the phrase “, any outstanding Term-out Period Advances” where it
appears therein;

(iii) by amending the definition of “Alternate Base Rate” by deleting in its
entirety the phrase “plus the Applicable Term-out Period Advance Margin” and
replacing it with the phrase “plus the Drawn Liquidity Spread”;

(iv) by amending the definition of “Broken Funding Costs” by deleting in its
entirety the phrase “any Purchaser Interest of the CL Company or “ where such
phrase appears in clause (B) of such definition;

(v) by amending the definition of “Business Day” by inserting the phrase “,
Atlanta, Georgia” after the phrase “New York, New York.”;

(vi) by amending the definition of “Capital” by deleting the last sentence of
such definition that states: “For the avoidance of doubt, Term-out Period
Advances shall not constitute “Capital” hereunder but Term-out Period Account
Funded Incremental Purchases shall constitute “Capital” hereunder”;

 

10



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(vii) by amending the definition of “Commitment” by inserting the phrase
“(including, without limitation, any termination of Commitments pursuant to
Section 4.6 hereof)” after the phrase “may be modified in accordance with the
terms hereof”;

(viii) by amending the definition of “Company Costs” by amending and restating
clause (iii) of such definition in its entirety to read as follows:

(iii) for any Purchaser Interest purchased by the CL Company and funded
substantially with Pooled Commercial Paper, for any day, the sum of (i) discount
or yield accrued on Pooled Commercial Paper on such day, plus (ii) any and all
accrued commissions in respect of placement agents and Commercial Paper dealers,
and issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by Pooled Commercial Paper for such day, minus (iv) any accrual of income
net of expenses received on such day from investment of collections received
under all receivable purchase facilities funded substantially with Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of broken funding costs related to the prepayment of any purchaser
interest of the CL Company pursuant to the terms of any receivable purchase
facilities funded substantially with Pooled Commercial Paper. In addition to the
foregoing costs, if the Administrative Seller shall request any Incremental
Purchase during any period of time determined by the CL Company (or by the CL
Company’s agent on its behalf) in its sole discretion to result in incrementally
higher Company Costs with respect to the CL Company applicable to such
Incremental Purchase by the CL Company, the Capital associated with any such
Incremental Purchase shall, during such period, be deemed to be funded by the CL
Company in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional
Company Costs applicable only to such special pool and charged each day during
such period against such Capital. Each Purchaser Interest funded substantially
with Pooled Commercial Paper will accrue Company Costs with respect to the CL
Company each day on a pro rata basis, based upon the percentage share the
Capital in respect of such Purchaser Interest represents in relation to all
assets held by the CL Company and funded substantially with Pooled Commercial
Paper. For each Settlement Period, the CL Company shall calculate its aggregate
Company Costs for such Settlement Period and report such Company Costs to the
Administrative Seller pursuant to Section 3.3 of this Agreement;

(ix) by further amending the definition of “Company Costs” by (i) deleting the
“.” at the end of clause (iv) and replacing it with the text “; and” and
(ii) inserting the following clause (v) at the end of such definition:

(v) for any Purchaser Interest purchased by the SunTrust Company, for any day,
the Capital of such Purchaser Interest multiplied by the per annum rate

 

11



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

equivalent to the weighted average of the per annum rates paid or payable by the
SunTrust Company from time to time as interest on or otherwise (by means of
interest rate hedges or otherwise taking into consideration any incremental
carrying costs associated with short-term promissory notes issued by SunTrust
Company maturing on dates other than those certain dates on which SunTrust
Company is to receive funds) in respect of the promissory notes issued by
SunTrust Company that are allocated, in whole or in part, by the SunTrust
Company Agent (on behalf of SunTrust Company) to fund or maintain the SunTrust
Company’s Capital of such Purchaser Interest, as determined by SunTrust Company
Agent (on behalf of SunTrust Company) and reported to Administrative Seller,
which rates shall reflect and give effect to (1) the commissions of placement
agents and dealers in respect of such promissory notes, to the extent such
commissions are allocated, in whole or in part, to such promissory notes by
SunTrust Company Agent (on behalf of SunTrust Company) and (2) other borrowings
by SunTrust Company, including, without limitation, borrowings to fund small or
odd dollar amounts that are not easily accommodated in the commercial paper
market; provided, however, that if any component of such rate is a discount
rate, in calculating the Company Costs, the SunTrust Company Agent shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum. Notwithstanding the foregoing, until
such time as the SunTrust Company shall determine that its Company Costs shall
be allocated as set forth in (v) hereinabove, the SunTrust Company may, in its
sole and absolute discretion, allocate Company Costs on a daily basis based upon
its funding costs for overnight borrowings in the commercial paper market, as
determined by the SunTrust Company Agent on a reasonable basis (such
determination to be conclusive, absent manifest error). For each Settlement
Period, the SunTrust Company shall calculate its aggregate Company Costs for
such Settlement Period and report such Company Costs to the Administrative
Seller pursuant to Section 3.3 of this Agreement.

(x) by amending the definition of “Company Purchase Limit” by inserting the
phrase “(including Section 4.6(a))” after the phrase “may be modified in
accordance with the terms hereof”;

(xi) by amending the definition of “CP (Tranche) Accrual Period” by (i) deleting
the “(i)” at the beginning of such definition and (ii) deleting in its entirety
the phrase “and (ii) with respect to any Purchaser Interest held by the CL
Company, a period commencing on, and including, the date selected by CLNY (as
agent for the CL Company), or the last day of the immediately preceding CP
(Tranche) Accrual Period for such Purchaser Interest (whichever is latest) and
ending on, but excluding, the date that falls such number of days (of at least
one day and not to exceed 90 days) thereafter as CLNY (as agent for the CL
Company) shall select (provided that not more than 10 CP (Tranche) Accrual
Periods with respect to Purchaser Interests of the CL Company shall be in effect
at any one time);”;

 

12



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(xii) by amending the definition of “Default Fee” by deleting in its entirety
the phrase “2% above the Alternate Base Rate” at the end of the first sentence
therein and replacing it with the phrase “3% above the Alternate Base Rate”;

(xiii) by amending the definition of “Dilution Reserve” by deleting in its
entirety the formula “((2 X ED + ((DS-ED) X (DS/ED))) X DHR) + MRA” and
replacing it with the following formula:

((Stress Factor X ED + ((DS-ED) X (DS/ED))) X DHR) + MRA

(xiv) by amending the definition of “Incremental Purchase” by deleting in its
entirety the phrase “(including, without duplication, any Term-out Period
Account Funded Incremental Purchase)” where it appears at the end of the first
sentence therein;

(xv) by amending the definition of “LIBO Rate” by deleting in its entirety the
phrase “the Applicable Percentage” where it appears therein and replacing it
with the phrase “Drawn Liquidity Spread”;

(xvi) by amending the definition of “Loss Reserve Percentage” by deleting in its
entirety the phrase “2 times the Loss Ratio” in the first sentence therein and
replacing it with the phrase “the Stress Factor multiplied by the Loss Ratio”;

(xvii) by amending the definition of “Pro Rata Share” by inserting the phrase
“adjusted as necessary to give effect to the application of the terms of
Section 4.6” after the phrase “such Financial Institution’s Purchaser Group,”;

(xviii) by amending the definition of “Purchaser Interest” by deleting the last
sentence of such definition that states: “For the avoidance of doubt, “Capital”
as used in this definition shall not include Term-out Period Advances but
“Capital” as used in this definition shall include Term-out Period Account
Funded Incremental Purchases.”;

(xix) by amending the definition of “Settlement Date” by deleting in its
entirety the phrase “and in respect of each Purchaser Interest held by the CL
Company” where such phrase appears therein;

(xx) by amending the definition of “Settlement Period” by deleting in its
entirety the phrase “and each Purchaser Interest of the CL Company” where such
phrase appears therein;

(xxi) by amending the definition of “Tranche Period” by deleting in its entirety
the phrase “or Term-out Period Advance” every time such phrase appears therein;

 

13



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(xxii) by amending and restating the definitions of “Concentration Limit,”
“Discount Rate,” “Facility Termination Date,” “Federal Funds Effective Rate,”
“Fee Letter,” “Liquidity Termination Date,” “Nonrenewing Financial Institution,”
“Pool Company,” “Purchase Limit,” “Yield” and “Yield and Servicer Reserve” in
their entirety to read as follows:

“Concentration Limit” means, at any time, (a) for any Obligor other than an
Obligor for which a Special Concentration Limit has been designated, 1.8% of the
aggregate Outstanding Balance of all Eligible Receivables, (b) for Wal-Mart
Stores, Inc., 20%, or (c) for Sysco Corporation, 7%, and for any other Obligor
designated by Agent, such other percentage as Agent may designate (each of the
foregoing, a “Special Concentration Limit”); provided, that in the case of an
Obligor and any Affiliate of such Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliate are one Obligor; and provided,
further, that the Required Purchasers may, upon not less than five Business
Days’ notice to Seller, cancel any Special Concentration Limit.

“Discount Rate” means the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to each Purchaser Interest of the Financial Institutions.

“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution’s funding of all or any portion of a
Purchaser Interest hereunder, the Federal Funds Effective Rate, at the option of
such Financial Institution, for such Financial Institution shall be the average
rate per annum at which such overnight borrowings are made on any such day. Each
determination of the Federal Funds Rate shall be conclusive and binding on the
Administrative Seller and the Seller Parties, except in the case of manifest
error.

“Fee Letter” means each of (i) that certain letter agreement dated as of
March 30, 2009 among each Seller, the JPMorgan Company and JPMorgan, as it may
be amended, restated, supplemented or otherwise modified and in effect from time
to time, (ii) that certain letter agreement dated as of March 30, 2009 among
each Seller, the CL Company and CLNY, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time, (iii) that
certain letter agreement dated as of March 30, 2009 among each Seller, the Rabo

 

14



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Company and Rabobank, as it may be amended, restated, supplemented or otherwise
modified and in effect from time to time, and (iv) that certain letter agreement
dated as of March 30, 2009 among each Seller and SunTrust, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Liquidity Termination Date” means March 29, 2010.

“Nonrenewing Financial Institution” has the meaning set forth in Section 4.6(a).

“Pool Company” means the JPMorgan Company, the Rabo Company, the CL Company and
the SunTrust Company.

“Purchase Limit” means $600,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(a).

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis.

“Yield and Servicer Reserve” means, on any date an amount equal to, the greater
of (i) 2% of Net Receivables Balance as of the close of business on such date,
or (ii) the sum of (x) ((LIBO plus Drawn Liquidity Spread) multiplied by ADSO
Reserve) divided by 360, and (y) (Servicing Fee multiplied by ADSO Reserve)
divided by 360.

where:

 

ADSO

   =      As of the last day of each calendar month, the highest three
consecutive month average Days Sales Outstanding during the most recent twelve
months preceding the last day of such calendar month.

ADSO Reserve

   =      ADSO multiplied by the Stress Factor

(xxiii) by adding thereto the following new defined terms in proper alphabetical
order:

“Consent Notice” has the meaning set forth in Section 4.6(a).

“Consent Period” has the meaning set forth in Section 4.6(a).

“Days Sales Outstanding” means for each month an amount equal to the product of
(a) the quotient of (i) the Outstanding Balance of all Receivables calculated on
the first day of such month as the beginning balance for such month divided by
(ii) the aggregate amount of Collections of all Receivables received during such
month, multiplied by (b) 30.

 

15



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

“Drawn Liquidity Spread” means 3%.

“Extension Notice” has the meaning set forth in Section 4.6(a).

“SunTrust” means SunTrust Bank, a Georgia banking corporation.

“SunTrust Company” means Three Pillars Funding LLC, a Delaware limited liability
company, together with its successors and assigns.

“SunTrust Company Agent” means SunTrust Robinson Humphrey, Inc., a Tennessee
corporation, together with its successors and assigns.

“Stress Factor” means a factor of 2.5 times.

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(a)) of such
Terminating Financial Institution, minus, an amount equal to 2% of such
Commitment.

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(a)) of such Terminating Financial
Institution, minus, an amount equal to 2% of such Commitment minus (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.

“Terminating Financial Institution” has the meaning set forth in Section 4.6(a).

“Termination Date” means, with respect to a Terminating Financial Institution
and, if applicable, each Company in such Terminating Financial Institution’s
Purchaser Group, the date on which such Terminating Financial Institution became
a Non-Renewing Financial Institution or, in the case of Section 9.2, the date
such Financial Institution terminates its Commitment in accordance therewith.

“Termination Percentage” has the meaning set forth in Section 2.2.

(z) Exhibit II to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Annex A hereto.

(aa) Exhibit IV to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Annex B hereto.

 

16



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(bb) Schedule A to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Annex C hereto.

(cc) Schedule E to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Annex D hereto.

Section 2. Reaffirmation of Performance Guaranty. Provider acknowledges the
amendments to the Receivables Purchase Agreement effected hereby and reaffirms
that its obligations under each of the Performance Undertakings and each other
Transaction Document to which it is a party continue in full force and effect
with respect to the Receivables Purchase Agreement.

Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof upon the satisfaction of the following
conditions precedent:

(a) Amendment. The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties
contained in the Receivables Purchase Agreement and in each other Transaction
Document shall be true and correct as though made on and as of the date hereof
(and by its execution hereof, each Seller shall be deemed to have represented
and warranted such).

(c) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller shall be deemed to have represented and
warranted such).

(d) Reliance Letters. The Agent shall have received reliance letters addressed
to SunTrust and SunTrust Company in respect of all opinions previously delivered
on behalf of Provider, Servicers and Sellers.

Section 4. Miscellaneous.

(a) Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Receivables Purchase Agreement or of any
other instrument or agreement referred to therein; or (ii) prejudice any right
or remedy which the Companies, the Financial Institutions or the Agent may now
have or may have in the future under or in connection with the Receivables
Purchase Agreement or any other instrument or agreement referred to therein.
Each reference in the Receivables Purchase Agreement to “this Agreement,”
“herein,” “hereof” and words of like import and each reference in the other
Transaction Documents to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” or to the Receivables Purchase Agreement shall mean the
Receivables Purchase Agreement, as amended hereby. This Amendment shall be

 

17



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Each Seller agrees to reimburse the Agent and the
Purchasers upon demand for all costs, fees and expenses (including the
reasonable fees and expenses of counsels to the Agent and the Purchasers and the
cost of rating the Commercial Paper by independent financial rating agencies)
incurred in connection with the preparation, execution and delivery of this
Amendment.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

(Signature Pages Follow)

 

18



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

DAIRY GROUP RECEIVABLES, L.P., as a Seller By:   Dairy Group Receivables GP, LLC
Its:   General Partner DAIRY GROUP II RECEIVABLES II, L.P., as a Seller By:  
Dairy Group Receivables GP II, LLC Its:   General Partner WHITEWAVE RECEIVABLES,
L.P., as a Seller By:   WhiteWave Receivables GP, LLC Its:   General Partner By:
 

/s/ Timothy A. Smith

Name:   Tim Smith Title:   President and Treasurer

 

S-1



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

JS SILOED TRUST, as a Company

By:   JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main
Office Chicago)), Its:   Attorney-In-Fact By:  

/s/ Joel C. Gedroic

Name:   Joel C. Gedroic Title:   Executive Director JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as a Financial
Institution and as Agent By:  

/s/ Joel C. Gedroic

Name:   Joel C. Gedroic Title:   Executive Director

 

S-2



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

ATLANTIC ASSET SECURITIZATION LLC (formerly Atlantic Asset Securitization
Corp.), as a Company By:   Calyon New York Branch (successor to   Credit
Lyonnais New York Branch) Its:   Attorney-In-Fact By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director CALYON NEW YORK BRANCH (successor
to Credit Lyonnais New York Branch), as a Financial Institution By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

 

S-3



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company By:  

/s/ Damian A. Perez

Name:   Damian A. Perez Title:   Vice President COOPERATIEVE CENTRALE RAIFFEISEN
- BOERENLEENBANK B.A. “Rabobank International”, New York Branch, as a Financial
Institution By:  

/s/ Christopher Lew

Name:   Christopher Lew Title:   Vice President By:  

/s/ Brett Delfino

Name:   Brett Delfino Title:   Executive Director

 

S-4



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

THREE PILLARS FUNDING LLC, as a Company

By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President SUNTRUST BANK, as a Financial
Institution By:  

/s/ M. Gabe Bonfield

Name:   M. Gabe Bonfield Title:   Vice President SUNTRUST ROBINSON HUMPHREY,
INC., as SunTrust Company Agent By:  

/s/ Kecia P. Howson

Name:   Kecia P. Howson Title:   Director

 

S-5



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

DEAN FOODS COMPANY, as Provider

By:  

/s/ Timothy A. Smith

Name:   Tim Smith Title:   Vice President and Treasurer DEAN DAIRY HOLDINGS,
LLC, as an Additional Servicer SUIZA DAIRY GROUP, LLC, as an Additional Servicer
By:  

/s/ Timothy A. Smith

Name:   Tim Smith Title:   Vice President and Treasurer 31 LOGISTICS, LLC, as a
Servicer ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer BARBER ICE CREAM, LLC, as
a Servicer BARBER MILK, LLC, as a Servicer BERKELEY FARMS, LLC, as a Servicer
COUNTRY FRESH, LLC, as a Servicer CREAMLAND DAIRIES, LLC, as a Servicer DEAN
EAST, LLC, as a Servicer DEAN EAST II, LLC, as a Servicer DEAN FOODS COMPANY OF
CALIFORNIA, LLC, as a Servicer DEAN FOODS NORTH CENTRAL, LLC, as a Servicer DEAN
MILK COMPANY, LLC, as a Servicer DEAN SOCAL, LLC, as a Servicer DEAN WEST, LLC,
as a Servicer DEAN WEST II, LLC, as a Servicer FAIRMONT DAIRY, LLC, as a
Servicer FRIENDSHIP DAIRIES, LLC, as a Servicer GANDY’S DAIRIES, LLC, as a
Servicer GARELICK FARMS, LLC (f/k/a SUIZA GTL, LLC), as a Servicer KOHLER MIX
SPECIALTIES OF MINNESOTA, LLC, as a Servicer KOHLER MIX SPECIALTIES, LLC, as a
Servicer By:  

/s/ Timothy A. Smith

Name:   Tim Smith Title:   Vice President and Treasurer

 

S-6



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

LAND-O-SUN DAIRIES, LLC, as a Servicer LIBERTY DAIRY COMPANY, as a Servicer
MAYFIELD DAIRY FARMS, LLC, as a Servicer MCARTHUR DAIRY, LLC, as a Servicer
MEADOW BROOK DAIRY COMPANY, as a Servicer MIDWEST ICE CREAM COMPANY, LLC, as a
Servicer MODEL DAIRY, LLC, as a Servicer MORNINGSTAR FOODS, LLC, as a Servicer
NEW ENGLAND DAIRIES, LLC, as a Servicer PURITY DAIRIES, LLC, as a Servicer
REITER DAIRY, LLC, as a Servicer ROBINSON DAIRY, LLC, as a Servicer SHENANDOAH’S
PRIDE, LLC, as a Servicer SOUTHERN FOODS GROUP, LLC, as a Servicer SWISS II,
LLC, as a Servicer T.G. LEE FOODS, LLC, as a Servicer TERRACE DAIRY, LLC, as a
Servicer TUSCAN/LEHIGH DAIRIES, INC., as a Servicer VERIFINE DAIRY PRODUCTS OF
SHEBOYGAN, LLC, as a Servicer WHITEWAVE FOODS COMPANY, as a Servicer By:  

/s/ Timothy A. Smith

Name:   Tim Smith Title:   Vice President and Treasurer

 

S-7



--------------------------------------------------------------------------------

Annex A

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

 

JPMorgan Chase Bank, N.A. (successor by

merger to Bank One, NA (Main Office Chicago)),

as Agent

10 S. Dearborn, 19th Floor

Mail Code IL1-0079

Asset-Backed Finance

Chicago, Illinois 60603-0079

    

JS Siloed Trust

c/o JPMorgan Chase Bank, N.A. (successor

by merger to Bank One, NA (Main Office Chicago)),

as Agent

10 S. Dearborn

Mail Code IL10594

Chicago, Illinois 60603-0594

Attention:   Transaction Management      Attention:    Funding Manager

Calyon New York Branch (formerly Credit

Lyonnais New York Branch)

1301 Avenue of the Americas

17th Floor

New York, New York 10019

    

Atlantic Asset Securitization LLC

(formerly Atlantic Asset Securitization Corp.)

c/o Calyon New York Branch

1301 Avenue of the Americas

17th Floor

Attention:   Tina Kourmpetis      New York, New York 10019        Attention:   
Tina Kourmpetis

Cooperatieve Centrale Raiffeisen—

Boerenleenbank B.A. “Rabobank International”,

New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

    

Nieuw Amsterdam Receivables

Corporation

c/o Global Securitization Services

68 South Service Road, Suite 120

Melville, NY 11747

Attention:   Transaction Management      Attention:    Tony Wong Email:  
naconduit@rabobank.com      Email:    twong@gssnyc.com Fascimile:   (914)
287-2254      Fascimile:    (212) 302-8767

SunTrust Bank

303 Peachtree Street NE

3rd Floor, Mail Code 1922

Atlanta, GA 30308

    

Three Pillars Funding LLC

c/o STRH Controller’s Group

303 Peachtree Street

25th Floor, Mail Code 3906

Attention:   Gabe Bonfield      Atlanta, GA 30308 Phone:   404-588-8711     
Phone:    404-813-0809 Fax:   404-575-2693      Fax:    404-658-4052

Re:     PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Fifth Amended and Restated Receivables Purchase
Agreement, dated as of April 2, 2007, by and among Dairy Group Receivables,

 

Annex A-1



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

L.P., Dairy Group Receivables II, L.P. and WhiteWave Receivables, L.P., as
Sellers, the Servicers party thereto, the Financial Institutions party thereto,
the Companies party thereto, and JPMorgan Chase Bank, N.A. (successor by merger
to Bank One, NA (Main Office Chicago)), as Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”). Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.

The Agent and the Purchasers are hereby notified of the following Incremental
Purchase:

 

Purchase Price:

  $

Date of Purchase:

 

Requested Discount Rate:

  [LIBO Rate] [Alternate Base Rate] [Commercial Paper rate]

Please credit the Purchase Price in immediately available funds to our Facility
Account on the above-specified date of purchase as set forth below:

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )

Please advise [Name] at telephone no ( )                      if any Company
will not be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Administrative Seller hereby certifies
that the following statements are true on the date hereof, and will be true on
the Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i) the representations and warranties of each Seller set forth in Section 5.1
of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and

(iv) the amount of Aggregate Capital is $                 after giving effect to
the Incremental Purchase to be made on the Purchase Date.

 

Annex A-2



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Very truly yours,

DAIRY GROUP RECEIVABLES, L.P., as Administrative Seller

By:

 

 

Name:

 

Title:

 

 

Annex A-3



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Annex C

SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS,

PAYMENT ADDRESSES AND RELATED FINANCIAL INSTITUTIONS

Commitments and Payment Addresses of Financial Institutions

 

Financial Institution

   Commitment   

Payment Address

JPMorgan Chase Bank, National Association (successor by merger to Bank One, NA
(Main Office Chicago))    $ 193,800,000   

JPMorgan Chase Bank,

National Association Asset Backed Finance

Mail Code IL1-0594

10 S. Dearborn

Chicago, Illinois 60603-0594

Fax: (312) 732-1844

Calyon New York Branch (successor to Credit Lyonnais New York Branch)    $
122,400,000   

1301 Avenue of the Americas

17th Floor

New York, New York 10019

Cooperatieve Centrale Raiffeisen—Boerenleenbank B.A. “Rabobank International”,
New York Branch    $ 193,800,000   

245 Park Avenue

New York, NY 10167

SunTrust Bank    $ 102,000,000   

303 Peachtree Street NE

3rd Floor, Mail Code 1922

Atlanta, GA 30308

Attention: Gabe Bonfield

Phone: 404-588-8711

Fax: 404-575-2693

 

Annex C-1



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

SCHEDULE A (CONT’D)

Company Purchase Limits, Payment Addresses and

Related Financial Institutions of Companies

 

Company

   Company
Purchase Limit   

Payment Address

  

Related Financial Institution(s)

JS Siloed Trust    $ 190,000,000   

c/o JPMorgan Chase Bank,

National Association, as Agent

Asset Backed Finance

Mail Code IL1-0594

10 S. Dearborn

Chicago, Illinois 60603-0594

Fax: (312) 732-1844

   JPMorgan Chase Bank, National Association (successor by merger to Bank One,
NA (Main Office Chicago)) Atlantic Asset Securitization LLC (formerly Atlantic
Asset Securitization Corp.)    $ 120,000,000   

c/o Calyon New York Branch

1301 Avenue of the Americas

17th Floor

New York, New York 10019

   Calyon New York Branch (successor to Credit Lyonnais New York Branch) Nieuw
Amsterdam Receivables Corporation    $ 190,000,000   

c/o Global Securitization Services

68 South Service Road Suite 120

Melville, NY 11747

   Cooperatieve Centrale Raiffeisen - Boerenleenbank B.A. “Rabobank
International”, New York Branch Three Pillars Funding LLC    $ 100,000,000   

c/o STRH Controller’s Group

303 Peachtree Street

25th Floor, Mail Code 3906

Atlanta, GA 30308

Phone: 404-813-0809

Fax: 404-658-4052

   SunTrust Bank

 

Annex C-2



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Annex D

SCHEDULE E

NOTICE ADDRESSES

 

The Agent:

 

JPMorgan Chase Bank, N.A., as Agent

10 S. Dearborn

Mail Code IL1-0079

Chicago, Illinois 60603-0079

Attention: Transaction Management

Facsimile: (312) 732-2245

  

JPMorgan Company:

 

JS Siloed Trust

c/o JPMorgan Chase Bank, N.A., as Agent

10 S. Dearborn

Mail Code IL1-0594

Chicago, Illinois 60603-0594

Attention: Funding Manager

Facsimile: (312) 732-1844

CLNY:

 

Calyon New York Branch (formerly Credit Lyonnais

New York Branch)

1301 Avenue of the Americas

17th Floor

New York, New York 10019

Attention: Tina Kourmpetis

Facsimile:

  

CL Company:

 

Atlantic Asset Securitization LLC (formerly Atlantic Asset Securitization Corp.)

c/o Calyon New York Branch

1301 Avenue of the Americas

17th Floor

New York, New York 10019

Attention: Tina Kourmpetis

Facsimile:

Rabobank:

 

Cooperatieve Centrale Raiffeisen—Boerenleenbank B.A. “Rabobank International”,
New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: Transaction Management

Email: naconduit@rabobank.com

Facsimile: (914) 287-2254

  

Rabo Company:

 

Nieuw Amsterdam Receivables Corporation

c/o Global Securitization Services

68 South Service Road, Suite 120

Melville, NY 11747

Attention: Tony Wong

Email: twong@gssnyc.com

Facsimile: (212) 302-8767

 

Annex D-1



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

SunTrust:

 

SunTrust Bank

303 Peachtree Street NE

3rd Floor, Mail Code 1922

Atlanta, GA 30308

Attention: Gabe Bonfield

Phone: 404-588-8711

Fax: 404-575-2693

  

SunTrust Company:

 

Three Pillars Funding LLC

c/o STRH Controller’s Group

303 Peachtree Street

25th Floor, Mail Code 3906

Atlanta, GA 30308

Phone: 404-813-0809

Fax: 404-658-4052

  

SunTrust Company Agent:

 

SunTrust Robinson Humphrey, Inc.

303 Peachtree Street NE

23rd Floor, Mail Code 3950

Atlanta, GA 30308

Attention: Kecia Howson

Phone: 404-813-5207

Fax: 404-813-0000

Seller and each Seller Party:

 

See Exhibit III under the heading “Principal Place of Business”

  

 

Annex D-2